Judgment, Supreme Court, New York County (Francis Pécora, J.), entered August 17, 1988, which, inter alia, declared that plaintiff was entitled, under the New York City Rent and Eviction Regulations and *332New York City Rent and Rehabilitation Law, to demolish the subject building, obtain certificates of eviction with respect to rent-controlled tenants and not be required to offer renewal leases to rent-stabilized tenants, conditioned upon securing from the Department of Buildings the approvals required by law, and which permanently enjoined the Department of Housing Preservation and Development and tenants from seeking to obtain an order requiring plaintiff to correct outstanding violations issued against the premises, and an order of the same court, entered July 8, 1988, which permanently enjoined the State Division of Housing and Community Renewal (DHCR) from prosecuting a harassment proceeding against plaintiff based upon claims made by tenants, are unanimously affirmed, without costs.
Appellants’ argument that the Supreme Court was without authority to issue the order, since exclusive jurisdiction allegedly rests with DHCR, has twice been considered and rejected by this court. Accordingly, the doctrine of law of the case requires that the instant argument likewise be rejected. (Martin v City of Cohoes, 37 NY2d 162, 165 [1975].) In any event, the record of the proceedings below supports the view that plaintiff met the requisite criteria to demolish the building under the Rent and Eviction Regulations and the New York City Rent and Rehabilitation Law, i.e., that the cost of removing violations filed against the structure would substantially equal or exceed the assessed value of the structure. (New York City Rent and Eviction Regulations [9 NYCRR] § 2204.8 [a] [1]; Administrative Code of City of New York § 26-408 [b] [4] [a].) Additionally, plaintiff demonstrated entitlement to withdraw the premises from the rental market by producing evidence of his inability to obtain a net annual return of 8Vz% of the assessed value of the property and demonstrating that he had not intentionally or willfully impaired his ability to obtain such a return. (Administrative Code § 26-408 [b] [5] [a].) Appellants’ arguments, which would lead to a contrary result by the employment of different means of analysis, are rejected. Concur—Sullivan, J. P., Ross, Milonas and Smith, JJ.